Citation Nr: 1129384	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-11 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in August 2010 when the Board denied the Veteran's claim.  The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2011, the Court vacated the Board's August 2010 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for posttraumatic stress disorder (evaluated as 50 percent disabling from November 2005), residuals of resection of 16 inches of small intestines and hepatic flexure with retained foreign bodies (evaluated as 40 percent disabling from July 1982), residuals gunshot wound left iliac crest with multiple retained foreign bodies (evaluated as 20 percent from April 1974), residuals gunshot wound involving Muscle Group XIX, evaluated as 10 percent disabling from April 1974, perforated left eardrum with slight discharge (evaluated as 10 percent disabling from April 1974), residual scars from resection of 16 inches of small intestines and hepatic flexure with retained foreign bodies (evaluated as 10 percent disabling from January 2006), and bilateral hearing loss disability (evaluated as non-compensable).  The Veteran's combined evaluation for compensation is 80 percent, effective from November 2005.  

The Veteran avers that he is unemployable due to his service-connected disabilities.  To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  The Veteran testified that he had been a roofer and that he had a problem with bending because of his service-connected stomach disability, problems lifting anything, and that his leg kept giving out because of nerve damage from the gunshot wound.  (See Board hearing transcript, pages 4 and 5.)

There is conflicting evidence of record as to when the Veteran was last employed, and as to his education level.  Although the Veteran testified that his highest level of school was a GED, the Board finds that the evidence of record reflects that he had an additional two years of college education in mechanical drafting engineering.  (See VA Form 21-8940 dated in October 2008, and VA medical records, to include March 2007.)  

In addition, although the Veteran testified that he last worked in 1986, the Board finds that the evidence of record reflects that he was employed after 1986.  The evidence reflects that in approximately 1992, the Veteran reported that he was employed in construction with a friend.  He described his financial situation as "adequate to live off when working.  Seasonal work.  Trouble paying child support."  He also reported that his employer knew of his drug use and was willing to work with his treatment.  It was noted "financial status may be on verge of inadequacy."(See S.W.S. psychological assessment and treatment plan.)  A July 2007 mental health examination report reflects that the Veteran reported that he worked for the Roofer's Union for 20 years and was on medical leave in 1992 due to a fall.  The VA medical records reflect that the Veteran could shovel snow (February 2007), that he worked part time as a roofer (October 2007), and that he reported that he had injured his wrist while recently moving two heavy couches (November 2007).  Thus, the record reflects that the Veteran is capable of some type of employment.  The issue is whether he is capable of substantially gainful employment.  

The Board notes that the Veteran has been incarcerated on more than one occasion, to include in 1993, 1994, 1995, and 2006; therefore, his lack of full time employment during those times is not indicative of his service-connected disabilities preventing substantial gainful employment.  In addition, the medical records reflect numerous non service-connected disabilities, to include a history of lung cancer (September 2007), COPD (April 2007), left foot and ankle pain (1990 calcaneal fracture with surgery in 1997, See also February 1998 records), left wrist pain (November 2007), Hepatitis C, and cholelithiasis and chronic cholecysitis (May 2007).  Thus, the Board finds that a VA examination on the issue on appeal is warranted.  In reaching a determination on unemployability, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate medical examination to determine whether his service-connected disabilities, considered in combination, (and only his service-connected disabilities) render the Veteran unemployable.  The examiner should consider the entire claims file, to include the evidence that the Veteran had worked part time as a roofer between 1986 and 2007, and has two years of college education in mechanical drafting engineering, that the Veteran has been incarcerated on more than one occasion and unavailable to work, to include in 1993, 1994, 1995, and 2006, and that a July 2007 mental health examination report reflects that the Veteran reported that he worked for the Roofer's Union for 20 years and was on medical leave in 1992 due to a fall.

The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities are so severe that it is impossible for the him to sustain substantially gainful employment.  
The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

2.  Adjudicate the issue of entitlement to a total rating for compensation purposes based on individual unemployability, with consideration of all evidence of record, to include additional evidence received since issuance of the most recent statement of the case in February 2009.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, this claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


